Title: To Thomas Jefferson from William Roberts, 26 February 1808
From: Roberts, William
To: Jefferson, Thomas


                  
                     Sir 
                     
                     London 26. Feb 1808
                  
                  When I had the honour, at Washington of presenting to your Excellency two Views of The Natural Bridge and of Harpers Ferry I believe you were pleased to signify your approbation of my design to have them engraved.
                  That design, as to the former is now accomplished. I am desirous that you should possess an accurate representation from my original drawing. as the paintings you before recieved, were not I think altogether so worthy of the Subjects.   I hope you will pardon my freedom in soliciting your Acceptance of two of the fifty two impressions herewith sent. the remainder, if the request be not too presuming, you will be pleased with your usual condescension to order to be addressed & forwarded to my Brother Edward Roberts Merchant in Norfolk.   It may however not be improper to say that it is with great deference submitted to your own discretion to suffer any number of them to be taken by such as you may be pleased to permit to recieve them; then remitting ten dollars each therefor to my Brother. My object being only to reimburse the expences of publishing, on the event of which must depend the publication of my View of Harpers Ferry also.
                  On the great violation of decorum in sending such a package and so familiarly addressing myself to the President of the United States I can only hope for a mild construction from the considerations, that the Scene is, with him, & justly so, a favourite: that it is from the pencil of a Virginian, that the number of impressions increases but in a small degree the size of the package, that a choice from such a number might be as desirable as it is due, and that the regular introduction of such an Article although not intended to be prohibited, might possibly be otherwise obstructed.
                  It would give me sincere satisfaction to hear that it has reached its destination, & been recieved, amidst all the important Cares without contempt, or offence. Still greater satisfaction would it be to attend in this Country to any Commands from one who is held in such thorough respect by 
                  Your Excellencys Most devoted and obedient Humble Servant.
                  
                     William Roberts
                     
                     at
                     Mr Stockdale Bookseller
                     Piccadilly
                     London
                  
               